Order affirmed with costs. All concur, Green, J., not participating. Memorandum: Supreme Court properly denied petitioner’s motion to set aside the separation agreement and to modify the child support provision of the agreement. On this record petitioner failed to demonstrate that the separation agreement was invalid, or that there was a change of circumstances warranting an upward modification of the child support provision of the agreement (see, Barravecchio v Barravecchio, 138 AD2d 659, 660; Sassian v Sassian, 126 AD2d 984). We have considered petitioner’s remaining claims and find that each one lacks merit. (Appeal from order of Supreme Court, Erie County, Roberts, J.H.O.—child support.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.